DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: In paragraph 0033 the mm2 should be mm2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blazer et al. (US 20150086168 hereinafter Blazer).

In regards to claim 1, Blazer discloses;” A flexible cable, the flexible cable comprising:
one or more insulated cores (Abstract, Fig. 1, applicants own admission the core maybe fiber optics); a filler layer surrounding the one or more insulated cores (Fig. 1 (136,paragraph 0045)), the filler layer having an external surface defining a filler layer external perimeter substantially forming a closed convex polygonal chain with a plurality of line segments connecting consecutive vertices (Fig. 1 (shows filler formed in a hexagon structure); and an outer sheath surrounding the filler layer and directly applied on the filler layer (Fig. 1 (134)), having an external surface defining an outer sheath external perimeter forming a continuous closed curve (Fig. 1 (shown)).”, but does not directly disclose;” for use in moving applications”
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987). Therefore, the use of a structure is not a limiting factor and the claimed invention is disclosed.

In regards to claim 2, Blazer discloses;” The flexible cable of claim 1, wherein the outer sheath has an internal surface radially opposite to the outer sheath external surface, and wherein the outer sheath internal surface is in direct contact with and conforms to the filler layer external surface (Fig. 1 (shown)).”

In regards to claim 3, Blazer discloses;” The flexible cable of claim 1, wherein the outer sheath has an internal surface radially opposite to the outer sheath external surface (Fig. 1 (shown)), the flexible cable further comprising an antiswinging device (Fig. 1 (126)) at the interface of the outer sheath internal surface and the filler layer external surface.”

In regards to claim 4, Blazer discloses;” The flexible cable of claim 3, wherein the anti-swinging device comprises one or more embedded threads (Paragraph 0034).”

In regards to claim 5, Blazer discloses;” The flexible cable of claim 1, wherein the line segments of the filler layer external perimeter are straight line segments (Fig. 1 (shown)) or curved line segments (Fig. 2B).”
In regards to claim 6, Blazer discloses;” The flexible cable of claim 5, wherein the curved line segments of the filler layer external perimeter are convex (Fig. 2B (146)).”

In regards to claim 7, Blazer discloses;” The flexible cable of claim 1”, but does not directly disclose; “wherein the vertices of the filler layer external perimeter are shaped as points where two consecutive line segments meet.”
It would have been an obvious matter of design choice to form the filler layer as a straight sided shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being, within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976) Therefore, the claimed invention is disclosed.

In regards to claim 8, Blazer discloses;” The flexible cable of claim 1, wherein the vertices of the filler layer external perimeter are rounded (Fig. 1 (shown)).”

In regards to claim 9, Blazer discloses;” The flexible cable of claim 1, wherein the number of vertices of the filler layer external perimeter is at least 4 (Fig. 1 (shown)).

In regards to claim 10, Blazer discloses;” The flexible cable of claim 1”, but does not directly disclose;” wherein the filler layer external perimeter substantially forms a regular octagon.”
It would have been an obvious matter of design choice to form the filler layer as an octagon instead of a hexagon shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being, within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976) Therefore, the claimed invention is disclosed.

In regards to claim 11, Blazer discloses;” The flexible cable of claim 1, wherein the filler layer is formed by extrusion around the one or more insulated cores (Fig. 6 (shows filler being extruded into cable).”

In regards to claim 12, Blazer discloses;” The flexible cable of claim 1, wherein the outer sheath external perimeter is substantially circular (Fig. 1).”

In regards to claim 13, Blazer discloses;” The flexible cable of claim 1, wherein the outer sheath is applied onto the filler layer by extrusion (Paragraph 0067).”

In regards to claim 14, Blazer discloses;” The flexible cable of claim 1, wherein the filler layer (paragraph 0048 where the particles 132 are a polymer which would include any from the listed group) and the outer sheath (paragraph 0051 jacket 134 is Polyethylene) are made of a polymer selected from the group consisting of: a cross-linked elastomer including any of: a synthetic rubber, Polychloroprene, Chlorosulfonated Polyethylene, a halogen-free cross-linked elastomer; a thermoplastic polymer including any of: Polyethylene, cross-linked Polyethylene, Polypropylene, Polyvinyl Chloride, Polyurethane, Polyester, a halogen-free thermoplastic polymer; and combinations thereof.”

In regards to claim 16, Blazer discloses;” A flexible cable for use in moving applications, the flexible cable comprising: one or more insulated cores (Abstract, Fig. 1, applicants own admission the core maybe fiber optics); a filler layer surrounding the one or more insulated cores (Fig. 1 (136,paragraph 0045)); and an outer sheath (Fig. 1 (134)) surrounding the filler layer, the outer sheath directly contacting an outer surface of the filler layer (Fig. 1), wherein, in a cross-sectional view, the outer surface of the filler layer is shaped like a polygon (Fig. 1) and an outer surface of the outer sheath forming the external surface of the flexible cable is shaped like a circle (Fig. 1).”

In regards to claim 17, Blazer discloses;” The flexible cable of claim 16, further comprising an anti-swinging device (Fig. 1 (126))  at the interface between the outer sheath and the filler layer.”

In regards to claim 18, Blazer discloses;” The flexible cable of claim 17, wherein the anti-swinging device comprises one or more embedded threads (Paragraph 0034).”

In regards to claim 19, Blazer discloses;” The flexible cable of claim 17, wherein the outer surface of the filler layer defines a filler layer external perimeter substantially forming a closed polygonal chain with a plurality of straight line segments connecting consecutive vertices (Fig. 1).”


In regards to claim 20, Blazer discloses;” The flexible cable of claim 17, wherein the outer surface of the filler layer defines a filler layer external perimeter substantially forming a closed convex polygonal chain with a plurality of curved line segments connecting consecutive vertices, and wherein the curved line segments of the filler layer external perimeter are convex (Fig. 1).”

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847